NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit
                                        05-1271

                               ALL COMPUTERS, INC.,

                                                 Plaintiff-Appellant,

                                            v.

                                INTEL CORPORATION,

                                                 Defendant-Appellee.



                            _________________________

                                DECIDED: May 4, 2006
                            _________________________


Before MICHEL, Chief Judge, NEWMAN and MAYER, Circuit Judges.

PER CURIAM.

   All Computers, Inc. (“All Computers”) appeals the grant of summary judgment of

noninfringement of United States Patent No. 5,506,981 (the “’981 patent”) to Intel Corp.

(“Intel”) by the United States District Court for the Eastern District of Virginia.    All

Computers, Inc. v. Intel Corp., No. 04-586, slip op. (E.D. Va. Feb.             9, 2005)

(“Judgment”).   Because the district court did not adjudicate Intel’s invalidity and

unenforceability counterclaims, the present appeal is not from a final decision within the

meaning of 28 U.S.C. § 1295(a)(1). Nor did the district court certify the case under
Federal Rule of Civil Procedure 54(b). Therefore, this court lacks jurisdiction and we

dismiss the instant appeal.

                                            I.

        All Computers is the assignee of the ’981 patent, “Apparatus and Method for

Enhancing the Performance of Personal Computers,” which relates to “an accelerator

board for use in replacing the microprocessor of a slow speed system board with a

microprocessor operating at a higher clock speed.” ’981 patent, abstract. On May 20,

2004, All Computers filed suit against Intel for infringement of the ’981 patent. On June

9, 2004, Intel answered and counterclaimed “non-infringement, invalidity, and

unenforceability.” On October 28, 2004, Intel moved for “summary judgment of non-

infringement.”   On November 19, 2004, oral argument was held on the summary

judgment motion.     On January 11, 2005, the court “Ordered that Defendant Intel

Corporation’s Motion for Summary Judgment is Granted.” All Computers, Inc. v. Intel

Corp., No. 04-586, slip op. at 1 (E.D. Va. Jan. 11, 2005) (“Order”). In the February 9,

2005 Judgment, the court “Ordered that Judgment is Entered in favor of Defendant Intel

Corporation and against Plaintiff All Computers, Inc.” Judgment at 1. Neither the Order

nor the Judgment mentioned the invalidity or unenforceability claims. All Computers

filed a Notice of Appeal on March 4, 2005. Oral argument was scheduled for May 2,

2006.

        On April 21, 2006, this Court requested that the parties provide documentation

that there was adjudication of the invalidity and unenforceability counterclaims. On April

24, 2006, plaintiff-appellant All Computers replied that “[t]here was no decision

concerning invalidity and unenforceability.” Defendant-appellee Intel responded that




05-1271                                     2
“there has been no final judgment below” and “it is appropriate that the appeal be

dismissed.”

                                             II.

       “Every federal appellate court has a special obligation to satisfy itself . . . of its

own jurisdiction. . . . Consequently, despite the fact that neither party initially raised an

objection to our jurisdiction over this appeal, we must consider whether there is a final

decision of the district court within the meaning of 28 U.S.C. § 1295(a)(1).” Silicon

Image, Inc. v. Genesis Microchip, Inc., 395 F.3d 1358, 1362 (Fed. Cir. 2005) (citations

omitted). Under section 1295(a)(1), this Court only has jurisdiction over a “final decision

of a district court of the United States.” 28 U.S.C. § 1295(a)(1). A final judgment is one

that “ends the litigation on the merits and leaves nothing to do but execute the

judgment.” Catlin v. United States, 324 U.S. 229, 233 (1945).

       In Silicon Image, we explained that “[a]bsent the full adjudication of all claims for

all parties, . . . there can be no ‘final decision’ under 28 U.S.C. § 1295(a)(1)” and

dismissed the case for lack of jurisdiction under section 1295(a)(1) because “plaintiff’s

claims regarding infringement remained pending in the district court. . . .” Id. at 1362-

63. Similarly, here, all claims and counterclaims have not been fully adjudicated, as

plaintiff-appellant All Computers averred that there was no adjudication of the invalidity

and unenforceability counterclaims. Nor were such claims and counterclaims removed

from the case, whether by dismissal (with or without prejudice) or voluntary withdrawal;

nor was the partial summary judgment certified under Rule 54(b). Thus, there is no final

judgment in this case and we do not have jurisdiction. Parties must abide by and be




05-1271                                      3
cognizant of the jurisdictional requirements of 28 U.S.C. § 1295(a)(1) and Federal Rule

of Civil Procedure 54(b).




05-1271                                   4